812 F.2d 1400Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Bernard S. ANDERSON, Plaintiff-Appellant,v.Jon P. GALLEY, Warden;  Mr. Elliott, Medical Supervisor;Correctional Officer Alexander;  Captain Hebb;  MajorKircof, and unnamed lieutenant on the 7-3 shift on October9, 1985;  Arnold Hopkins, Commissioner;  Uni-Dose Universalas Company, Defendants-Appellees.

No. 86-7364.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 28, 1987.Decided Feb. 26, 1987.
Before RUSSELL, HALL and CHAPMAN, Circuit Judges.
Bernard S. Anderson, appellant pro se.
Stephen H. Sachs, Attorney General, Rex Charles Schultz, Assistant Attorney General, for appellees Galley, Alexander, Hebb, Kircof, unnamed lieutenant, Hopkins and Uni-Dose.
Paul Cuzmanes, Wilson, Elser, Moskowitz, Edelman & Dicker, for appellee Elliott.)
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Anderson v. Galley, C/A Nos. 85-4019-JFM;  85-4020-JFM;  85-4471-JFM (D.Md., Nov. 12, 1986).


2
AFFIRMED.